Case 1:18-cv-01950-TWP-MJD Document 66 Filed 06/08/20 Page 1 of 8 PageID #: 838




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 BETH ANN SWEET,                                     )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )    Case No. 1:18-cv-01950-TWP-MJD
                                                     )
 TOWN OF BARGERSVILLE and                            )
 STEVE LONGSTREET,                                   )
                                                     )
                              Defendants.            )

            ENTRY ON PLAINTIFF'S MOTION TO ALTER OR AMEND AND
              DEFENDANTS' MOTION FOR LEAVE TO FILE SURREPLY

        This matter is before the Court on a Motion to Alter or Amend filed pursuant to Federal

 Rule of Civil Procedure 59(e) by Plaintiff Beth Ann Sweet ("Sweet") (Filing No. 54). Also

 pending is a Motion for Leave to File Surreply in Opposition to Plaintiff's Motion to Alter or

 Amend Judgment, filed by Defendants Town of Bargersville ("Town") and Steve Longstreet

 ("Longstreet") (collectively, "Defendants") (Filing No. 63). Sweet initiated this action following

 termination of her employment at the Bargersville Clerk-Treasurer's Office. She asserted claims

 of age discrimination and First Amendment retaliation. Following the Defendants' motion for

 summary judgment, the Court entered summary judgment in favor of the Defendants on both

 claims (Filing No. 52). Sweet now asks the Court to alter or amend the summary judgment ruling

 on the claim for First Amendment retaliation. After Sweet filed her reply brief, the Defendants

 asked for leave to file a surreply brief. For the following reasons, the Court denies the parties'

 Motions.
Case 1:18-cv-01950-TWP-MJD Document 66 Filed 06/08/20 Page 2 of 8 PageID #: 839




                                   I.     LEGAL STANDARD

        "A motion to alter or amend a judgment must be filed no later than 28 days after the entry

 of the judgment." Fed. R. Civ. P. 59(e). The purpose of a motion to alter or amend judgment

 under Rule 59(e) is to ask the court to reconsider matters "properly encompassed in a decision on

 the merits." Osterneck v. Ernst & Whinney, 489 U.S. 169, 174 (1989). "A Rule 59(e) motion will

 be successful only where the movant clearly establishes: (1) that the court committed a manifest

 error of law or fact, or (2) that newly discovered evidence precluded entry of judgment." Cincinnati

 Life Ins. Co. v. Beyrer, 722 F.3d 939, 954 (7th Cir. 2013) (citation and quotation marks omitted).

 Relief pursuant to a Rule 59(e) motion to alter or amend is an "extraordinary remed[y] reserved

 for the exceptional case." Foster v. DeLuca, 545 F.3d 582, 584 (7th Cir. 2008). A Rule 59(e)

 motion may be used "to draw the district court's attention to a manifest error of law or fact or to

 newly discovered evidence." United States v. Resnick, 594 F.3d 562, 568 (7th Cir. 2010). A

 manifest error "is not demonstrated by the disappointment of the losing party. It is the wholesale

 disregard, misapplication, or failure to recognize controlling precedent." Oto v. Metropolitan Life

 Ins. Co., 224 F.3d 601, 606 (7th Cir. 2000) (citation and quotation marks omitted). Furthermore,

 "a Rule 59(e) motion is not an opportunity to relitigate motions or present arguments, issues, or

 facts that could and should have been presented earlier." Brownstone Publ'g, LLC v. AT&T, Inc.,

 2009 U.S. Dist. LEXIS 25485, at *7 (S.D. Ind. Mar. 24, 2009).

                                        II.   DISCUSSION

        The Court will first address the Defendants' Motion for Leave to File Surreply and then

 turn to Sweet's Motion to Alter or Amend.




                                                  2
Case 1:18-cv-01950-TWP-MJD Document 66 Filed 06/08/20 Page 3 of 8 PageID #: 840




 A.     Defendants Motion for Leave to File Surreply

        The Defendants argue that for the first time, in her reply brief in support of her Motion,

 Sweet raised an argument that the Defendants offered "shifting reasons" for Sweet's termination,

 and these shifting reasons should defeat summary judgment. The Defendants request leave to file

 a surreply brief to address this allegedly new argument. Sweet responds persuasively that she

 raised the "shifting reasons" argument in her opening brief as well as in her summary judgment

 response brief, so this argument is not new, and the Defendants should not be permitted to file a

 surreply brief.

        The "purpose for having a motion, response and reply is to give the movant the final

 opportunity to be heard and to rebut the non-movant's response, thereby persuading the court that

 the movant is entitled to the relief requested by the motion." Lady Di's, Inc. v. Enhanced Servs.

 Billing, Inc., 2010 U.S. Dist. LEXIS 29463, at *4 (S.D. Ind. Mar. 25, 2010). However, "new

 arguments and evidence may not be raised for the first time in a reply brief. Reply briefs are for

 replying, not raising new arguments or arguments that could have been advanced in the opening

 brief." Reis v. Robbins, 2015 U.S. Dist. LEXIS 23207, at *5 (S.D. Ind. Feb. 26, 2015) (citations

 omitted). "[T]his serves to prevent the nonmoving party from being sandbagged." Id. (citation

 omitted). Courts allow a surreply only in limited circumstances to address new arguments or

 evidence raised in the reply brief or objections to the admissibility of the evidence cited in the

 response. See, e.g., id.; Miller v. Polaris Labs., LLC, 2014 U.S. Dist. LEXIS 18161 (S.D. Ind.

 Feb. 12, 2014).

        Sweet is correct in her assertion that she raised the "shifting reasons" argument in her

 summary judgment response brief, (Filing No. 44 at 24–28, 32), as well as in her opening brief to

 support her Motion to Alter or Amend, (Filing No. 55 at 3). Sweet's "shifting reasons" argument




                                                 3
Case 1:18-cv-01950-TWP-MJD Document 66 Filed 06/08/20 Page 4 of 8 PageID #: 841




 is scant at best in her opening brief, and her summary judgment response brief used this argument

 more directly for the age discrimination claim, which is not at issue here. Nevertheless, this

 argument is not newly presented in Sweet's reply brief, so the Court denies the Defendants' Motion

 for Leave to File Surreply (Filing No. 63).

 B.     Sweet's Motion to Alter or Amend

        Sweet asserts two reasons why the Court should amend its summary judgment ruling. First,

 she argues that the Court should reconsider its summary judgment ruling on her claim for First

 Amendment retaliation because "the Court exclusively relied on the Seventh Circuit's decision in

 Galdikas v. Fagan, 342 F.3d 684 (7th Cir. 2003)," and the Galdikas "decision was overruled by

 the Seventh Circuit in relevant part in Spiegla v. Hull, 371 F.3d 928 (7th Cir. 2004)." (Filing No.

 55 at 1.) Second, Sweet contends that she has submitted evidence upon which she relied to support

 her First Amendment retaliation claim. Specifically, she argues that she has submitted evidence

 of:

        (1) another employee who was terminated after similarly speaking out against the
        Clerk Treasurer’s preferential treatment of utility customers based on
        socioeconomic status; (2) another retaliatory action taken against Ms. Sweet
        immediately after she spoke out against Longstreet on a matter of public concern;
        and (3) the Defendants shifting reasons for the decision to terminate Ms. Sweet,
        which suggest the real reason is retaliation.

 (Filing No. 62 at 2).

        Sweet is incorrect in asserting that the Court relied exclusively on the Galdikas decision

 when deciding the summary judgment motion as to the retaliation claim. As the Court noted at

 the beginning of its consideration of the retaliation claim, "To establish a prima facie First

 Amendment retaliation claim, she must demonstrate that (1) her speech was constitutionally

 protected; and (2) her speech was a substantial or motivating factor for her termination. Kodrea

 v. City of Kokomo, 458 F. Supp. 2d 857, 866 (S.D. Ind. June 22, 2006)." (Filing No. 52 at 16.)



                                                 4
Case 1:18-cv-01950-TWP-MJD Document 66 Filed 06/08/20 Page 5 of 8 PageID #: 842




 This is the correct standard to apply when considering retaliation claims, and this is the standard

 that the Court applied in this case.

        Although Galdikas received negative treatment, the Seventh Circuit did not overrule the

 Galdikas decision in relevant part in Spiegla v. Hull. In Spiegla, the Seventh Circuit explained,

        Therefore, we disavow the requirement that a plaintiff alleging First Amendment
        retaliation has the burden of proving but-for causation as recited in the following
        cases: Galdikas, 342 F.3d at 696 . . . . The relevant burden language used in these
        cases is inconsistent with the majority of Seventh Circuit cases discussing First
        Amendment retaliation claims and contrary to the rule applied in the other eleven
        regional circuits. Accordingly, we follow the approach delineated in the majority
        of our cases, adopted in our sister circuits, and compelled by Mt. Healthy itself, i.e.,
        a plaintiff alleging First Amendment retaliation must prove by a preponderance of
        the evidence that his or her protected activity was a motivating factor in the
        defendant's retaliatory action.

 Spiegla, 371 F.3d at 941–42. That the Spiegla decision overruled the Galdikas decision as to the

 "but-for" standard is irrelevant to this case because the Court here did not utilize a "but-for"

 standard, and it did not rely upon the Galdikas decision for a "but-for" test. Instead, when

 considering the evidence and the First Amendment retaliation claim, the Court applied the test of

 a "motivating factor" and considered all the evidence designated by the parties and viewed that

 evidence in the light most favorable to Sweet as required on a summary judgment motion. Spiegla

 held that “a plaintiff alleging First Amendment retaliation must prove by a preponderance of the

 evidence that his or her protected activity was a motivating factor in the defendant’s retaliatory

 action.” Id. at 942. That is the standard that this Court applied.

        The Court also considered Galdikas when discussing Sweet's failure to establish a causal

 link between her speech and the adverse employment action of which she complained. The

 Seventh Circuit noted although retaliation may be inferred from chronology in some instances, the

 facts in Galdikas˗˗which included a gap in time of six weeks˗˗was too large to support an inference

 of retaliation. Galdikas at 697. See also, Adusumilli v. City of Chi., 164 F.3d 353, 363 (7th Cir.



                                                   5
Case 1:18-cv-01950-TWP-MJD Document 66 Filed 06/08/20 Page 6 of 8 PageID #: 843




 1998) (suspicious timing was insufficient to support retaliation claim where plaintiff complained

 about harassment and approximately eight months later suffered adverse employment action);

 Davidson v. Midelfort Clinic, 133 F.3d 499, 511 (7th Cir. 1998) (retaliation claim was not

 supported by five month gap between protected activity and adverse employment action); Hughes

 v. Derwinski, 967 F.2d 1168, 1174 (7th Cir. 1992) (retaliation claim was not supported by four

 month gap between protected activity and adverse employment action); Sauzek v. Exxon Coal

 USA, 202 F.3d 913, 919 (7th Cir. 2000) (retaliation claim was not supported by three month gap

 between protected activity and adverse employment action); Perez v. Transformer Mfrs., Inc., 35

 F. Supp. 3d 941, 954 (N.D. Ill. 2014) (same, three month gap). But see Dey v. Colt Constr. & Dev.

 Co., 28 F.3d 1446, 1458 (7th Cir. 1994) (decision to discharge employee made approximately four

 weeks after the protected activity supports an inference of a causal link for retaliation claim);

 Spiegla, 371 F.3d at 943 (four days, including the weekend, between protected activity and adverse

 employment action is sufficient to support causal link for retaliation claim).

        The Court noted that in this case, the evidence shows the decision to terminate Sweet was

 made in late November or early December 2017 (Filing No. 42-8 at 22). Sweet’s last statement

 was made in August 2017, at least three months prior to the decision to terminate her and five

 months prior to her termination. As determined earlier, the designated evidence does not support

 that Sweet was terminated because of age discrimination, rather it supports that she was terminated

 for non-discriminatory reasons. Accordingly, the Court found Sweet’s First Amendment

 retaliation claim fails for lack of a causal connection between the speech and the adverse

 employment action. The Court's consideration of Galdikas is permissible and does not support a

 manifest error of law.




                                                  6
Case 1:18-cv-01950-TWP-MJD Document 66 Filed 06/08/20 Page 7 of 8 PageID #: 844




            In her second reason for amending the summary judgment ruling, Sweet asks the Court to

 again look at the same evidence that she presented with her summary judgment papers, assess

 again that evidence's sufficiency to support her retaliation claim, and then decide differently on

 the success of her claim. This is not appropriate for a Rule 59(e) motion.

            Sweet asserts that she "designated evidence that Longstreet terminated another former

 employee of the Town after she spoke out against him on a matter of public concern. See Dkt. No.

 44-5, ¶¶ 3-7 (Declaration of Jennifer Asbaugh-Ernest)." (Filing No. 55 at 2.) And "[t]he bottom

 line is, Longstreet fired another individual, Ms. Asbaugh-Ernest, after she protested the CTO 1

 going against its usual policy by billing a homeowner for utility fees that were incurred by a

 builder-developer. Dkt. No. 44-5." (Filing No. 62 at 2.)

            However, this designated evidence—the declaration of Jennifer Asbaugh-Ernest—does not

 support Sweet's assertions. The evidence says nothing about Longstreet. The evidence also does

 not even state why Jennifer Asbaugh-Ernest was terminated. It requires an inference that her

 termination was based upon a utility fee issue that arose in the office. Sweet suggests this

 declaration is circumstantial evidence that Sweet was retaliated against, but the inferences and

 speculation are too remote to support Sweet's retaliation claim.

            Additionally, Sweet's characterization of the evidence about the Town's "shifting reasons

 for terminating Ms. Sweet's employment" and her reliance on having her job responsibilities

 adjusted by not working on disconnections likewise do not support her retaliation claim. To accept

 Sweet's position would require reliance upon speculation and conjecture, which is not sufficient to

 survive a summary judgment motion. See Dorsey v. Morgan Stanley, 507 F.3d 624, 627 (7th Cir.

 2007). Sweet has failed to point out any manifest error of law or fact in the Court's summary



 1
     Clerk-Treasurer's Office


                                                    7
Case 1:18-cv-01950-TWP-MJD Document 66 Filed 06/08/20 Page 8 of 8 PageID #: 845




 judgment ruling as to the First Amendment retaliation claim. Therefore, the Court concludes that

 the relief sought in Sweet's Motion to Alter or Amend is not warranted.

                                   III.   CONCLUSION

        For the foregoing reasons, the Court DENIES Sweet's Motion to Alter or Amend (Filing

 No. 54) and DENIES the Defendants' Motion for Leave to File Surreply (Filing No. 63).

        SO ORDERED.

 Date: 6/8/2020



  DISTRIBUTION:

  Fred Anthony Paganelli                            William W. Barrett
  PAGANELLI LAW GROUP                               WILLIAMS HEWITT BARRETT &
  tony@tonypaganelli.com                            WILKOWSKI LLP
                                                    wbarrett@wbwlawyers.com
  Jonathan A. Bont
  PAGANELLI LAW GROUP                               Daniel J. Paul
  jon@paganelligroup.com                            WILLIAMS HEWITT BARRETT &
                                                    WILKOWSKI LLP
  Mackenzie Elizabeth Skalski                       dpaul@wbwlawyers.com
  PAGANELLI LAW GROUP
  Mackenzie@paganelligroup.com




                                                8
